NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



TONY GILILEO,                            )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-2684
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed January 23, 2019.

Appeal from the Circuit Court for Polk
County; Reinaldo Ojedo and William D.
Sites, Judges.

Howard L. Dimmig, II, Public Defender,
and Tim Bower Rodriguez, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.

KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.